DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment to the specification, amendment to claims and remarks all filed on 5/13/22.
Status of claims
Claims 1-25 are pending in the application.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/22.
Claims12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/22.
	Claims 1-11 and 14-21 are examined in the application and the generic claims are examined to the extent that it reads on “VP/dimethylaminoethylmethacrylate copolymer” drawn to cationic vinylpyrrolidone polymer;  “ Acrylates copolymer” drawn to acrylate-based polymer; “guar hydroxypropyltrimonium chloride” drawn to cationic guar gum; “behentrimonium chloride” drawn to cationic surfactant including cationizable surfactant; 
“Amodimethicone” drawn to amino functionalized silicone; “butyrospermum parkiti (shea) butter” drawn to plant-based fatty compound; “cetearyl alcohol” drawn to fatty alcohol and “cetyl esters”  drawn to  esters  only.
	In view of the amendment, objection to claims 18-19 are hereby withdrawn.
In view of the NPL document submitted, which describes the esters that are found in cetyl esters “ cetyl palmitate, cetyl stearate, myristyl myristate, myristyl stearate, cetyl myristate and stearyl stearate”, rejection of claims 1-11 and 14-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and rejection of claims 1, 19 and  21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are hereby withdrawn.
The following rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2012/0103357 (‘357) and  US 2018/0311140 (‘140).
	US ‘357 teaches composition for keratin fibers (claimed hair cosmetic) and teaches under abstract conditioning and shine enhancing compositions condition the hair in terms of combability, smoothness and softness to hair (abstract). US ‘357 at ¶ [0065] teaches claimed species drawn to behentrimonium chloride and  under example 12 exemplifies claimed behentrimonium chloride (claims 1,11, 14 and 21) . US’357 at ¶ [0046] teaches adding fixing polymers to the compositions, which can be anionic or cationic or amphoteric or nonionic and at ¶ [0048] teaches “ ethyl acrylate/acrylic acid/N-tert-butyl acrylamide” which is an acrylate copolymer elected under (b) (claims 1, 5-6 and 21)  and the amount of the fixing polymer at ¶ [0053]  is 0.1 to 15% and this overlaps with the claimed amount which is 0.05 to about 5% of claim 7.  US ‘357 at ¶ ¶ [0043-0044] teaches non-volatile oils and this includes species “cetyl palmitate” (claims 1, 19 and 21) and it is under cetyl esters ( Note that instant specification fails to describe the species under cetyl esters) and at ¶ [0045] teaches the amount of non-volatile oils and  US ‘357 at ¶ [0086] teaches fatty alcohols and this includes claimed  and elected  cetearyl alcohol under (g) ( claims 1, 18 and 21). Example 12 exemplifies claimed cetearyl alcohol and also claimed amodimethicone ( elected species under  ( e ) drawn to claims 1, 15 and 21). US ‘357 at ¶ [0086] teaches adding additional hair conditioning agents and this includes cationic polymers. US ‘357 at ¶ [0102] teaches adding to the compositions cationic polymers as conditioning agents and this includes claimed  and elected guar hydroxypropyl trimonium chloride under  ( c) (claims 1, 8-9, and 21) and the amount is 0.01-15% at ¶ [0102] and claimed amount about 0.5 to about 1 % is within  the amount  (claim 10). All the examples teaches water drawn to cosmetically acceptable solvent under (i) of claims 1 and 21 and drawn to water of claim 20.  See ¶ [0110] for  cosmetically acceptable solvent under (i) of claims 1 and 21 and drawn to  organic solvents of claim 20.
US ‘357 teaches all the claimed elected species under b-e and g-i 
The difference between US ‘357 and instant application is regarding ingredient (a) species, which is “VP/dimethylaminoethylmethacrylate copolymer”   and shea butter drawn to ingredient (f).
	US ‘140 teaches hair treatment compositions comprising latex polymers and thickening agents and at ¶ [0009]  teaches the hair treatment compositions  provide improving hair manageability, frizz control to hair  and protecting hair from damage. US ‘140 under formulations 1 and 4 exemplifies claimed “VP/dimethylaminoethylmethacrylate copolymer”  ( claims 1-3 and 21 )and teaches this copolymer as a film forming polymer and the amounts are 1% and 0.6% and the claimed amount 0.1 to about 2 meets both 1% and also 0.6% (claim 4) and in the same example also teaches claimed water-soluble solvents drawn to cosmetically acceptable carrier. US ‘140 at ¶ [0068] teaches hair treatment compositions comprising fatty compounds which are “more” drawn to “ cetearyl alcohol (claimed species under fatty alcohol under (g); cetyl esters (claimed species under esters (h)and shea butter ( claimed and elected species under (f)). Shea butter is drawn to claims 1, 16-17 and 21. See also ¶¶ [0076 and 0084]. All the paragraphs teaches claimed ingredients (f, g and h) as functional equivalents under “ fatty compounds. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare hair conditioning compositions of ‘357 by having behentrimonium chloride, cetearyl alcohol, amodimethicone and water all exemplified and add to the compositions acrylate polymer and guar hydroxypropyl trimonium chloride and cetyl palmitate ( cetyl esters) all taught by US ‘357 and add additional fatty compounds like shea butter and film forming polymer “VP/dimethylaminoethylmethacrylate copolymer” along with other ingredients of formulations 1 or 4 exemplified in US ‘140 with the reasonable expectation of success that the modified compositions not only condition the hair in terms of combability, smoothness and softness to hair but also provide improving hair manageability, frizz control to hair  and protecting hair from damage  and all these properties in single product  are beneficial to consumer. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. 
Applicants argue that the unexpected results set forth in the filed specification is sufficient to establish the non-obviousness and point out to example 2 in the specification and contend that  the hair treated with formula (A) according to the claimed invention, demonstrated better styling/shaping and curl definition compared to hair treated with comparative formula D, which includes the same ingredients and amounts thereof as those included in inventive formula A, except an acrylate-based polymer. In addition, the hair treated with formula D showed “less curl hold and definition for a longer period of time (e.g., overnight after/sleeping) compared to hair treated with Inventive Formula A. Furthermore, the hair treated with inventive formula A showed better styling/shaping and curl definition compared to hair treated with comparative formulas C, which differs from formula A in that formula C does not include a cationic vinylpyrrolidone copolymer and an acrylate-based polymer.
In response, the showing in the specification is unpersuasive for the following enumerated reasons:
1. Formulations  B, C and E all do not have ingredients a) and b) claimed in the instant application. 
2. There is no formulation which had all the ingredients except ingredient b). 
3.  US ‘140 teaches the hair treatment compositions for improving hair manageability, frizz control to hair  and protecting hair from damage. US ‘140 under formulations 1 and 4 exemplifies claimed “VP/dimethylaminoethylmethacrylate copolymer” ( ingredient a) species.   Hair manageability and frizz control to hair is same as curl hold since the testing was performed on hair swatches with “ wavy to moderate curly hair “. See page 53 under second column and line 1 of instant specification. The results are expected results and not unexpected results.
In view of the above reasons, the 103e rejection is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619